Conviction is for transporting intoxicating liquor, punishment being one year in the penitentiary.
This is a companion case to Johnson v. State, reported in283 S.W. 809. The facts are the same. Appellant testified that Johnson had bought the whiskey from some Mexicans who secreted it at the direction of Johnson; that later when the officers discovered appellant taking the whiskey to the automobile he was doing so for Johnson who intended taking it home to be used for medicine. The court told the jury if appellant was acting as Johnson's agent in transporting the whiskey, believing Johnson intended to use it for medicinal purposes to acquit him. This sufficiently presented the defensive issue. A special charge was requested and refused, but no notation of exception to the court's action appears on the charge, neither is it preserved in a separate bill. We have repeatedly held that under such conditions the refusal of the special charge cannot be reviewed. Linder v. State, 250 S.W. 703. See Wear v. State,283 S.W. 811 for collation of authorities.
Finding no eror in the record the judgment is affirmed.
Affirmed. *Page 296